        Case 2:17-cr-00124-JAD-EJY Document 512 Filed 11/04/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00124-JAD-EJY

 4                 Plaintiff,                         ORDER
 5          v.                                                 ECF No. 511
 6   KARY WATSON,

 7                 Defendant.

 8
 9
            Based on the parties' stipulation and good cause appearing, IT IS ORDERED that
10
     the sentencing hearing currently scheduled for November 9, 2020 at 2:00 p.m., be
11
     vacated and continued to February 8, 2021, at 1:30 p.m.
12
            DATED this 4th day of November, 2020.
13
14
15                                             HONORABLE JENNIFER A. DORSEY
16                                             UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
                                                  3
